             Case 2:20-cv-01066-BJR Document 22 Filed 12/02/20 Page 1 of 4




 1                                            HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7   JERRY LEE COLLINS,
                                               Case No. 2:20-cv-01066-BJR
 8                               Plaintiff,
                                               SECOND STIPULATION AND
 9         vs.                                 ORDER REGARDING INITIAL
                                               CASE DEADLINES
10   ETHICON INC., and JOHNSON &
     JOHNSON,
11
                               Defendants.
12

13

14

15

16

17

18

19

20



22

23

24
                                                                         LAW OFFICES
     SECOND STIPULATION AND ORDER                                    CALFO EAKES LLP
     REGARDING INITIAL CASE DEADLINES                         1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101
     (Case No. 2:20-CV-01066-BJR) - 1                        TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:20-cv-01066-BJR Document 22 Filed 12/02/20 Page 2 of 4




 1          The parties in the above-captioned action, through their undersigned counsel, hereby

 2   STIPULATE AND AGREE as follows:

 3          1.       Parties agreed to a prior stipulation regarding initial case deadlines which was

 4   granted on October 9, 2020 (Dkt. No. 16).

 5          2.       The parties seek an extension of the initial case deadlines, as laid out below, to

 6   facilitate settlement discussions.

 7                 Subject                     Current Deadline              Proposed Deadline

 8     26(f) Conference                   December 4, 2020              January 18, 2021

 9     Initial Disclosures                December 9, 2020              January 25, 2021

10     Joint Status Report                December 18, 2020             February 1, 2021

11

12          SO STIPULATED.

13          DATED this 1st of December, 2020.

14                                           CALFO EAKES LLP

15                                           By s/ Angelo J. Calfo
                                               Angelo J. Calfo, WSBA# 27079
16                                             Patricia A. Eakes, WSBA# 18888
                                               Damon C. Elder, WSBA# 46754
17                                             Lindsey E. Mundt, WSBA# 49394
                                               1301 Second Avenue, Suite 2800
18                                             Seattle, WA 98101
                                               Phone: (206) 407-2210
19                                             Fax: (206) 407-2224
                                               Email: angeloc@calfoeakes.com
20                                                     pattye@calfoeakes.com
                                                       damonc@calfoeakes.com
                                                        lindseym@calfoeakes.com

22                                                  -and-

23

24
                                                                                       LAW OFFICES
     SECOND STIPULATION AND ORDER                                                  CALFO EAKES LLP
     REGARDING INITIAL CASE DEADLINES                                       1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101
     (Case No. 2:20-CV-01066-BJR) - 2                                      TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:20-cv-01066-BJR Document 22 Filed 12/02/20 Page 3 of 4




 1                                      BUTLER SNOW, LLP

 2                                      By s/ Anita Modak-Truran
                                        Anita Modak-Truran (pro hac vice)
 3                                      Pamela L. Ferrell (pro hac vice)
                                        150 3rd Avenue, Suite 1600
 4                                      Nashville, TN 37201
                                        Phone: (615) 651-6751
 5                                      Email: Anita.Modak-Truran@butlersnow.com
                                               Pamela.Ferrell@butlersnow.com
 6
                                    Attorneys for Defendants
 7

 8                                  CORRIE YACKULIC LAW FIRM, PLLC

 9
                                    By: s/ Corrie Johnson Yackulic
10                                  Corrie Johnson Yackulic, WSBA# 16063
                                    110 Prefontaine Place South, Suite 304
11                                  Seattle, WA 98104
                                    Phone: (206) 787-1915
12                                  Fax: (206) 299-9725
                                    Email: corrie@cjylaw.com
13
                                    Attorney for Plaintiff
14

15

16

17

18

19

20



22

23

24
                                                                              LAW OFFICES
     SECOND STIPULATION AND ORDER                                         CALFO EAKES LLP
     REGARDING INITIAL CASE DEADLINES                              1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101
     (Case No. 2:20-CV-01066-BJR) - 3                             TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:20-cv-01066-BJR Document 22 Filed 12/02/20 Page 4 of 4




 1                                         ORDER

 2
           IT IS SO ORDERED.
 3

 4         DATED this 2nd day of December, 2020.

 5

 6                                          THE HONORABLE BARBARA J. ROTHSTEIN

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



22

23

24
                                                                         LAW OFFICES
     SECOND STIPULATION AND ORDER                                    CALFO EAKES LLP
     REGARDING INITIAL CASE DEADLINES                         1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101
     (Case No. 2:20-CV-01066-BJR) - 4                        TEL (206) 407-2200 FAX (206) 407-2224
